KERNER, Circuit Judge
(dissenting).
The question is whether the Board was justified in its conclusions that Keystone’s conduct toward the Keystone Employees Association and its successor, the Alliance, amounted to interference with Keystone’s employees in the exercise of their rights guaranteed in § 7 of the Act, 29 U.S.C.A. § 157, and that Keystone interfered with the formation of United Farm Equipment & Metal Workers of America.
*561The law is now well established that it is for the Board to determine the credibility of witnesses, the weight of the evidence and the inferences to be drawn therefrom, and, from all the evidence, to decide whether Keystone engaged in unfair labor practices within-the meaning of § 8(1) and (2) of the Act, 29 U.S.C.A. § 158(1), (2).
With these principles in mind, I have studied the record and am satisfied that the findings of the Board are sustained by substantial evidence. I see no necessity for any extensive discussion of the evidence, since the evidence upon which the Board relied is set forth in its decision and order, 62 N.L.R.B. 683. From this evidence, the circumstances and inferences reasonably flowing therefrom, and more that might be set forth — taken as a whole, it is clear that the Board reasonably could have found that Keystone in violation of § 8(2) of the Act dominated and interfered with the administration of, and contributed support to, the Keystone Employees Association and dominated and interfered with the formation and administration of, and contributed support to, its successor, the Alliance, and by the extension of a rule prohibiting union solicitation during the employees’ nonworking time at the plant, interfered with, restrained and coerced its employees in the exercise of the rights guaranteed them in § 7 of the Act, in violation of § 8(1) of the Act. National Labor Relations Board v. Link-Belt Co., 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368; National Labor Relations Board v. Southern Bell Telephone & Telegraph Co., 319 U.S. 50, 59, 63 S.Ct. 905, 87 L.Ed. 1250; National Labor Relations Board v. Rath Packing Co., 8 Cir., 115 F. 2d 217, 219; Western Electric Co., Inc., v. National Labor Relations Board, 4 Cir., 147 F.2d 519, 524; Texas Co. v. National Labor Relations Board, 7 Cir., 119 F.2d 23; National Labor Relations Board v. Duncan Foundry & Machine Works, Inc., 7 Cir., 142 F.2d 594, 596; National Labor Relations Board v. J. Greenebaum Tanning Co., 7 Cir., 110 F.2d 984, 986; National Labor Relations Board v. General Motors Corp., 7 Cir., 116 F.2d 306; Western Cartridge Co. v. National Labor Relations Board, 7 Cir., 134 F.2d 240, 244; National Labor Relations Board v. Newport News Shipbuilding & Dry Dock Co., 308 U.S. 241, 250, 60 S.Ct. 203, 84 L.Ed. 219; National Labor Relations Board v. Falk Corp., 308 U.S. 453, 461, 60 S.Ct. 307, 84 L.Ed. 396; National Labor Relations Board v. Rath Packing Co., 8 Cir., 123 F.2d 684; National Labor Relations Board v. Eclipse Moulded Products Co., 7 Cir., 126 F.2d 576, 580; and Republic Aviation Corp. v. National Labor Relations Board, 324 U.S. 793, 65 S.Ct. 982, 157 A.L.R. 1081.
Consequently, I would enforce the order of the Board.